Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 02/02/2021 is acknowledged.

Claims 1-20 are pending.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2021.
Claims 1-9 are under examination on the merits.

Notes on the Prior Art
	The teachings of Liu (US PG PUB 2013/0259882, publication date: 10/03/2013) and Otten et al. (J Immunol, 174: 5472-5480, 2005, in IDS from 08/13/2019) are noted.
Liu teaches that folate receptor α is highly expressed in multiple types of cancer cells, and Liu teaches that radiolabeled folic acid (also known as folate) conjugates have been used to detect tumor tissues having a high expression of folate receptors, see [0013]. At [0003], Liu teaches that folate receptor α is highly expressed in breast cancer, yet folate receptor α demonstrated almost no expression in normal tissues. As such folate and folate receptors have 
Liu does not teach a method of treating cancer, such as breast cancer, in a subject in need thereof comprising administering a therapeutically effective amount of a conjugate comprising (i) an Fc portion of an IgA antibody and (ii) folate to the subject thereby treating cancer in the subject. However Otten et al. teach that “[a]ntitumor Abs are promising therapeutics for cancer. Currently, most Ab-based therapies focus on IgG Ab, which interact with IgG FcR (FcγR) on effector cells. In this study, we examined human and mouse neutrophil-mediated tumor cell lysis via targeting the IgA FcR, FcαRI (CD89), in more detail. FcαRI was the most effective FcR in triggering tumor cell killing, and initiated enhanced migration of neutrophils into tumor 
	One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Liu and Otten et al. to develop a method of treating cancer, such as breast cancer, in a subject in need thereof comprising administering a therapeutically effective amount of a conjugate comprising (i) an Fc portion of an IgA antibody and (ii) folate to the subject thereby treating cancer in the subject. One of ordinary skill in the art would have been motivated to do so, because Liu teaches a method of treating cancer, such as breast cancer, in a subject in need thereof comprising administering a therapeutically effective amount of a conjugate comprising (i) an Fc portion of 
	Assuming arguendo that it would have been prima facie obvious, in view of Liu and Otten et al. to develop a conjugate comprising (i) an Fc portion of an IgA antibody, wherein said Fc portion comprises a CH2 and CH3 domain but does not comprise a hinge region and (ii) folate, the claimed invention has previously been shown to demonstrates unexpected results. In the parent to the instant case, US App. 15/227,747, the Declaration of Cecilia Speyer, Ph.D. under 37 CFR 1.132, dated 07/06/2018, was submitted. In said Declaration, at Fig. 2B, Applicant measured the ability of a whole IgA-folate conjugate, an Fc0 fragment-folate conjugate, an Fc1 fragment-folate conjugate, and an Fc2 fragment-folate conjugate to induce myeloperoxidase (MPO) release by neutrophils. MPO release by neutrophils is essential for the induction of ADCC. It is noted that said Fc0 fragment comprises a CH2/CH3 region plus hinge region, said Fc1 fragment comprises a CH2/CH3 region plus hinge plus two lysines on said hinge region, and 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-19 of U.S. Patent No. 10,286,080. Although the claims at issue are not identical, they are not patentably distinct from each other, because each set of claims recites a composition comprising a conjugate comprising (i) an Fc portion of an IgA antibody, wherein .

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642